department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division date date release number release date vil person to contact identification_number contact telephone number form_990-pf in reply refer to te_ge review staff ein last date for filing a petition with the tax_court dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code because you have not established that you are observing the conditions required to continue exempt status recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 as well as your status as a private_foundation under sec_501 a is retroactively revoked to date our determination was made for the reason that you have failed to establish that you are operated exclusively for exempt purposes within the meaning of sec_501 c of the internal_revenue_code you operate for the benefit of private interests and your net_earnings inure to the benefit of private shareholders or individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code furthermore you are required to file federal_income_tax returns on form_1120 for all open years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court of the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours lois lerner director exempt_organizations tax_exempt_and_government_entities_division organization department of the treasury internal_revenue_service taxpayer_identification_number form_990-pf tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear - we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended primary issue whether a private non-operating foundation exempt under sec_501 should retain their exempt status facts the effective date of their exemption was was recognized as a private non-operating foundation exempt under irc section the c on per their application their activities were to consist of making grants to other c organizations classified as public_charities for religious charitable educational literary cultural per the application the funding of the scientific humanitarian and family purposes organization was to be primarily derived from its founders from founders from investment_income secretary trustee the trustees of the organization are executive trustee and was selected for examination based the 990-pf return for the year ending on information obtained from a promoter in regards to abusive trusts the 990-pf returns for were subsequently pulled for examination the the years ending income reported on the returns was primarily derived from the executive trustee as follows - and year aaa dollar_figure dollar_figure dollar_figure others dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure percentage - other donations to the private_foundation were derived from individuals and other private_foundations there were no reported expenditures_for the year ending the year ending per the general ledger were as follows ' expenditures_for expense amount application fee determination_letter checks dollar_figure dollar_figure dollar_figure re training involving foundations executive for the operation trustee private of form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended endorsement stamp oo journals postage tax preparation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure expenditures_for the year ending - were as follows expense money order amount dollar_figure re tax preparation tax preparation late penalty 990-pf website hosting dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure foreign language channels dollar_figure training involving foundations executive for the operation trustee private of no detail provided allowed watch foreign language channel in order to meet charitable purpose individuals to more detail was requested in regards to the website hosting and foreign language channels expenditures no further detail was provided in regards to the nature of the website hosting expenditures the address of the website content of the website et cetera check was expenditures checks were made payable as an expense made payable to detail was provided in regards to the foreign language channel reimbursement to expenditures the breakdown of the expenditures is as follows these expenditures represented payments made to the dish network or the comment invoice date invoice aug - oct date invoice aug - oct date invoice aug - oct date invoice aug - oct date invoice aug - oct date invoice aug - oct date invoice aug - oct date invoice aug - oct date invoice aug - oct august september amount dollar_figure - receiver access amount america's top addl fee radio france intl tv5 dish antenna restart fee dish mover promotion - dollar_figure sales_tax dollar_figure -dollar_figure cca ship delivery disc -dollar_figure payment rec'd payment rec'd -dollar_figure no october breakdown invoice october invoice should mirror provided october charges dollar_figure form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service october date invoice nov - dec date invoice nov 12-dec11 date invoice nov - dec date invoice nov 12-dec11 november date invoice dec - jan date invoice dec - jan date invoice dec - jan date invoice dec - jan date invoice jan - feb date invoice jan - feb date invoice jan - feb receiver access payment rec'd america's top addl fee radio france intl tv5 payment rec'd america's top radio france intl tv5 addl fee receiver access america's top radio france intl tv5 payment rec'd due on payment due -dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure dollar_figure dollar_figure' dollar_figure -dollar_figure -dollar_figure dollar_figure the total invoiced charges through equaled draft automatic foundation's account draft automatic foundation's account per invoice from bank from bank _ received expense reimbursements per the general ledger cancelled checks of dollar_figure dollar_figure automatically drafted from the xxx foundation’s checking account to pay for the ‘ and dollar_figure on on including credits on was invoice total dollar_figure in reimbursements and direct payments reimbursement of included reimbursements of shipping charges per the check memo which could account - invoice dollar_figure for the invoice vs reimbursement payment differences per the was to be drafted from the organization’s checking account on during a telephone conversation indicated that to achieve a charitable educational purpose she let other individuals interested in learning a foreign language watch the channels with her a sign-in list along with any literature publicizing this educational offering was solicited but has not been received it was also noted that herself had a degree in french which indicates that she possibly had some personal_interest in the radio france int’ channel as well as tv5 international channel in looking at the dish network’s website the america’s top package includes a variety of family sports news lifestyle entertainment public interest form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended religious and shopping channels in looking at the charges for the channels involving foreign languages radio int’ and tvs the total charges for equaldollar_figure without any sign-in lists and other literature if one assigned personal usage to the foreign channel charges the result of dollar_figure paid_by the charitable foundation comes out well below the dollar_figure law sec_1 c -1 c distribution of earnings -an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 sec_1_501_a_-1 the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1 c -1 d an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1 c -1 d ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revproc_69_256 1969_1_cb_150 a testamentary_trust established to make annual payments to exempt charitable organizations and to use a fixed sum from annual income for the perpetual care of the testator’s burial lot is not exempt under sec_501 of the code revrul_85_175 1985_2_cb_276 that part of the trust’s grant program that gives preference to family members and relatives of the trust’s grantor is not consistent with exempt status under sec_501 of the code because it serves a private purpose of the grantor rather than a public purpose if this program were a substantial part of its activities the trust would not be described in sec_501 moreover a preference accorded to family members and relatives is not a criterion like financial need and academic achievement that the purpose of an educational grant consequently the trust’s grants are not awarded on an objective and nondiscriminatory basis as required by sec_53_4945-4 of the regulations related to is revproc_84_46 1984_1_cb_541 the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organizations to which sec_503 of the code applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change government’s position to date the has indicated that it has primarily achieved its charitable purpose by allowing individuals interested in learning a foreign language the ability to watch foreign language channel s subscribed from the dish network by the foundation the expense reimbursements the dish network subscription costs covered installation fees as well as the full costs america’s top of non-foreign language channel subscription fees in addition a direct bank draft was set up at the end of the full costs of the subscription were deducted for the last viewing period of received for and the first subscription for was to be deducted from the foundation’s bank account on in regards to the foreign language channel subscription form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended costs the organization has failed to provide evidence that the activity program involved public versus private interests aaa herself and or individuals known to her in regards to the other charges the organization has not provided any evidence showing that the costs of the installation and other programming had anything to do with the purported foreign language activity sec_50i c and sec_1 c -1 d organization is not an exempt_organization if it inures to private interests ii indicate that an revproc_1984_46 indicates that where an organization operates materially different than that in which was originally represented on its application revocation or modification will ordinarily take affect on the date of such change revrul_1969_256 indicates that diversion of a trust’s income to pay for personal expenses constitutes inurement of a part of the trust’s earnings to the benefit of a private individual and the trust is being operated for the benefit of a private interest revrul_1985_175 indicates that if an activity that gives preference to private interests is a substantial activity of an organization then the organization trust in this case would not be described in sec_501 it is the government’s contention that inurement occurred through the payments made by the on behalf of -s for the dish network subscription costs based on the premise that even if the public was allowed to watch some of the networks programming the foundation should still not have been responsible for the payment of the full the law cited above subscription costs of channels unrelated to the purported exempt_purpose indicates that inurement is a disqualifier to c exempt status in addition as the organization did not purportedly begin a charitable program foreign language channel until _ it’s the government’s contention that pursuant to revproc_1984_46 that any as from that year revocation of exempt status take affect for the year ending forward the organization failed to perform the charitable activities indicated in its application while operating in a manner materially different then that which was indicated on the application taxpayer’s position form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended the taxpayer indicated that the organization did not have enough assets to provide for grants to qualifying entities and felt that they needed to build up enough assets in order to provide for this charitable activity furthermore the taxpayer indicated that so far it did achieve a charitable purpose by offering the foreign language channel to individuals interested in learning a foreign language conclusion there is clearly evidence of prohibited inurement as substantial benefits through the payment of dish network subscription costs by the charitable foundation this purportedly represented the organization’s first substantial activity the only other activities since its inception included administrative duties and the attendance of a few different seminar trainings by the trustee we conclude that the _ the disqualified_person is deriving failed to engage in the activity that it described on its form_1023 application and derived prohibited inurement an organization described in sec_501 of the code will not be exempt if there is any form of inurement present we propose that its exempt status be revoked effective date exemption granted form 886-a rev department of the treasury - internal_revenue_service page -7-
